The appellant in his application for a rehearing complains that the Court inadvertently placed the costs of the appeal on him instead of the appellee, who lost the case on appeal here. He points out that he was in no way guilty of laches or fault and, therefore, there was not any equitable reason why the Court should have exercised its discretion under Act No. 229 of 1910 and cast him for the costs of the appeal. We did not intend to place the costs on the appellant and this typographical error in the decree will be corrected so as to cast the appellee for the costs of the appeal.
For the reasons assigned, our decree is corrected so as to place the costs of the appeal upon the appellee instead of the appellant, who was successful in this Court. In all other respects the decree is correct.
HAMITER and ROGERS, JJ., take no part.